





Exhibit 10.7

Options Media Group Holdings, Inc.

123 NW 13th Street, Suite 300

Boca Raton, FL 33432




September 25, 2009







Whalehaven Capital Fund Limited

560 Sylvan Avenue

Englewood Cliffs, NJ 07632




Re:

Note Amendment




Dear Sir/Madam:




This letter agreement (the “Agreement”) amends that certain Note dated April 24,
2009 (the “Note”) between Options Media Group Holdings, Inc., a Nevada
corporation (the “Company”), and Whalehaven Capital Fund Limited (the “Holder”).
 In consideration for the Holder (i) extending the maturity date of the Note
from August 31, 2009 to December 31, 2009, (ii) waiving its right to the
extension fee under the Note in connection with the extension provided by this
Agreement, and (iii) waiving its right to charge interest at the default
interest rate for any period that the Note was in default prior to the date of
this Agreement, the Company shall issue the Holder 50,000 shares of common stock
of the Company (the “Extension Consideration”).




Upon return of your old Note, the Company will deliver you a new Note with the
new maturity date, along with a stock certificate representing the Extension
Consideration.  All other terms and conditions of the Note remain the same.




If the foregoing is acceptable to you, please sign in the place indicated below
and return an executed copy to us.




 

 

Very truly yours,

 

 

 

 

 

 

 

 

Scott Frohman

 

 

Chief Executive Officer




AGREED AND ACCEPTED:




Whalehaven Capital Fund Limited







By:__________________________

      __________________, Partner









